DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 should be dependent upon claim 19 to follow the same setup of claims 5 and 7 and 12 and 14 (otherwise the claim has an antecedent basis issue if it is to stay dependent upon claim 15 that does not mention “the object”).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (US PGPub 2019/0108099) in view of Knauft et al. (US PGPub 2021/0311631, hereafter referred to as Knauft).
Regarding claim 1, Mazumdar teaches a method for managing data, the method comprising: obtaining data from a host (Paragraph [0042]-[0043], states that the server and physical devices can act as hosts for virtual machines and software processes. Paragraph [0121], states that snapshots for the virtual machines can be made meaning the data is copied (obtained from the host) to be used as a backup), performing an erasure coding procedure to the data to obtain a plurality of slices (Paragraph [0128], states that the chunks/blocks can be created using erasure coding schemes. The group of blocks created can be considered a slice), wherein each slice in the plurality of slices comprises a plurality of data chunks and at least one parity chunk (Paragraph [0128], the erasure coding can create a certain number of data blocks and parity blocks based on the desired number of disk or node failures to withstand), generating a plurality of segment entries, wherein each segment entry in the plurality of segment entries specifies a segment (Paragraph [0064]-[0065], describe the tables used to keep track of the data in the system which includes identifying the files and various characteristics of the files), generating a plurality of metadata slice entries, wherein each metadata slice entry in the plurality of metadata slice entries is associated with a slice in the plurality of slices (Paragraph [0135]-[0137], describe the tables that are used to keep track of the various file versions/snapshots created meaning that the virtual machines/files and their chunks (Paragraph [0073] and [0117]) will have to be identified. Paragraph [0064]-[0065], location is one of the items that the tables can be used to keep track of meaning that there is an entry associated with each slice (collection of blocks/chunks)), storing the plurality of segment entries and the plurality of metadata slice entries, and storing, across a plurality of fault domains in the first data cluster, the plurality of data chunks and the at least one parity chunk of each slice in the plurality of slices based on the plurality of segment entries (Paragraph [0128], the chunks of the slice can be created and stored. Paragraphs [0064]-[0065] and [0135]-[0137], the tables and metadata for the files keep track of where the data is stored. Paragraph [0129], states that the topology of the system can be used to determine where to store the data including where other related chunks are residing (based on the segment information)). Mazumdar does not teach the use of an accelerator pool in the first cluster to store data.
Knauft teaches the use of an accelerator pool in the first cluster to store data (Paragraph [0035], states that the nodes have two sets of storage devices, high performance (accelerator pool) and low performance, high capacity devices. Paragraph [0037], states that the metadata can be stored on the storage devices 108 which belong to the high performance pool)
Regarding claim 2, Mazumdar and Knauft teach all the limitations of claim 1. Mazumdar further teaches obtaining a storage replication request (Fig. 3A and Paragraph [0116], discusses the process of scheduling backup operations, meaning a request to make a backup will be made at a certain point in time), obtaining the plurality of segment entries, performing a replication of the slices to obtain a plurality of slice replicas (Paragraph [0128], since the chunks needed to create the snapshot are identified it means that the proper tables (segment entries) would need to be identified so as to locate the proper chunks. It is also stated that the chunks can be replicated and stored in different areas), and storing the plurality of slice replicas in a second data cluster, wherein the second data cluster comprises a second plurality of fault domains (Paragraph [0084], states that the snapshots can be stored in either a local cluster repository or remote cluster repository (second cluster). Paragraph [0129], states that there exists failure domains (fault domains) within the clusters). Knauft further teaches the use of the accelerator pool (Paragraph [0035] and [0037], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Mazumdar and Knauft teach all the limitations of claim 1. Mazumdar further teaches wherein the data is associated with an object (Paragraphs [0126] and [0128], state that the chunks can be associated with a file (object))
Regarding claim 6, Mazumdar and Knauft teach all the limitations of claim 5. Mazumdar further teaches wherein the data is associated with an object (Paragraphs [0126] and [0128], as stated in the rejection to claim 5).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Mazumdar and Knauft teach all the limitations of claim 5. Mazumdar further teaches wherein each segment entry in the plurality of segment entries further specifies the object (Paragraph [0064]-[0065], as stated in the rejection to claim 1).The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8, 9, and 12-14, claims 8, 9, and 12-14 are the computer readable medium claims associated with claims 1, 2, and 5-7. Since Mazumdar and Knauft teach all the limitations of 1, 2, and 5-7, they also teach all the limitations of 8, 9, and 12-14; therefore the rejections to claims 1, 2, and 5-7 also apply to claims 8, 9, and 12-14.
Regarding claims 15, 16, 19, and 20, claims 15, 16, 19, and 20 are the data cluster claims associated with claims 1, 2, 5, and 7. Since Mazumdar and Knauft teach all the limitations of claims 1, 2, 5, and 7 and Knauft further teaches an accelerator pool; and a non-accelerator pool, wherein a data processor of the accelerator pool comprises a processor and memory comprising instructions (Fig. 1 and 2 and Paragraphs [0035]-[0036], show nodes with performance tier, capacity tier and storage stacks), they also teach all the limitations of claims 15, 16, 19, and 20; therefore the rejections to claims 1, 2, 5, and 7 also apply to claims 15, 16, 19, and 20.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar and Knauft as applied to claims 2,  above, and further in view of Galbraith et al. (US PGPub 2018/0107383, hereafter referred to as Galbraith).
Regarding claim 3, Mazumdar and Knauft teach all the limitations of claim 2. Mazumdar further teaches wherein the storing the plurality of slice replicas in the second data cluster comprises storing a segment in a first fault domain of the second plurality of fault domains, and wherein the data chunks are stored in the first fault domain (Paragraph [0128]-[0129], as stated in the rejection to claim 1, since the chunks make up the segments and slices and since the chunks can be stored in fault domains it means that the chunks and thereby the segments the chunks are associated with are stored in the fault domain). Mazumdar and Knauft do not explicitly teach wherein the segment comprises a data chunk of each slice in the plurality of slices, and wherein the data chunks are stored contiguously in the first fault domain.
Galbraith teaches wherein the segment comprises a data chunk of each slice in the plurality of slices, and wherein the data chunks are stored contiguously in the first fault domain (Paragraph [0028], discusses the existence of stripes (segment consisting of a chunk from each slice) and parity stripes that are written to the memory. The data in a stripe is written (stored) using a contiguous group of operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mazumdar and Knauft to use the RAID setup and writing 
Regarding claim 4, Mazumdar and Knauft teach all the limitations of claim 2. Mazumdar further teaches wherein the storing the plurality of slice replicas in the second data cluster comprises storing a segment in a first fault domain of the second plurality of fault domains, and wherein the parity chunks are stored in the first fault domain (Paragraph [0128]-[0129], as stated in the rejection to claim 1, since the chunks make up the segments and slices and since the chunks can be stored in fault domains it means that the chunks and thereby the segments the chunks are associated with are stored in the fault domain. Several of the chunks can also be parity chunks). Mazumdar and Knauft do not explicitly teach wherein the segment comprises a parity chunk of each slice in the plurality of slices, and wherein the parity chunks are stored contiguously in the first fault domain.
Galbraith teaches wherein the segment comprises a parity chunk of each slice in the plurality of slices, and wherein the parity chunks are stored contiguously in the first fault domain (Paragraph [0028], discusses the existence of stripes and parity stripes (segment with a parity chunk of each slice) that are written to the memory. The data in a stripe is written (stored) using a contiguous group of operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mazumdar and Knauft to use the RAID setup and writing 
Regarding claims 10 and 11, claims 10 and 11 are the computer readable medium claims associated with claims 3 and 4. Since Mazumdar, Knauft, and Galbraith teach all the limitations of 3 and 4, they also teach all the limitations of 10 and 11; therefore the rejections to claims 3 and 4 also apply to claims 10 and 11.
Regarding claims 17 and 18, claims 17 and 18 are the data cluster claims associated with claims 3 and 4. Since Mazumdar, Knauft, and Galbraith teach all the limitations of claims 3 and 4 and Knauft further teaches an accelerator pool; and a non-accelerator pool, wherein a data processor of the accelerator pool comprises a processor and memory comprising instructions (Fig. 1 and 2 and Paragraphs [0035]-[0036], show nodes with performance tier, capacity tier and storage stacks), they also teach all the limitations of claims 17 and 18; therefore the rejections to claims 3 and 4 also apply to claims 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132